ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that FAHEEM J. RASHEED, formerly of NEWARK, who was admitted to the bar of this State in 1988 and who was temporarily suspended from the practice of law on July 13, 1992, and who remains suspended at this time, be disbarred on the basis of his entry of guilty pleas to one count of aggravated manslaughter, N.J.S.A. 2C:11-4(a), four counts of aggravated assault, N.J.S.A. 2C:12-1(b)(1), and one count of terroristic threats, N.J.S.A. 2C:12-3, and good cause appearing;
It is ORDERED that FAHEEM J. RASHEED be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that FAHEEM J. RASHEED be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FAHEEM J. RASH-EED, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
*533ORDERED that FAHEEM J. RASHEED continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that FAHEEM J. RASHEED reimburse the Ethics Financial Committee for appropriate administrative costs.